Wyly, J.,
dissenting. Moncure alleges that he was elected State Treasurer,,but that the Returning Board, by refusing to canvass and count the votes at certain polls and in certain parishes, and by rejecting others after investigation, so changed the result as to make it appear that Du-buclet received a majority of the votes, and so declared, and Dubuclet was thereupon commissioned. He charges that the canvass was not fairly made, and the conduct of the Returning Board was arbitrary and fraudiilent.
The petition was dismissed on the exceptio'n that it disclosed no cause *706of action, and the court was without jurisdiction to inquire into the action of the Returning Board; that its acts are limited to its own discretion, and its findings are not subject to review by any court.
The doctrine that the Board of State Canvassers, or the Returning Board, is vested with the power contended for by defendant, and that its action can not be revised by the courts, however arbitrary and fraudulent it may be, is a doctrine that is not supported by act No. 98 of the acts of 1872, the law organizing said Returning Board, nor is it authorized by any law of this State. On the contrary, the law creating the Returning Board and providing for the canvass of the votes after an election declares that “ the returns of the elections thus made and promulgated shall b e prima facie evidence in all courts of justice and before all civil officers, until set aside after a contest according to law of the right of any person named therein to hold and exercise the office to which he shall by such return be declared elected.”
What does this language mean ? It means what it says: That the findings of the Returning Board are not conclusive, but they are only ■prima facie evidence in all courts of justice, “until set aside after a contest according to law.”
The intention of the law-giver is not obscure. It clearly contemplates a review of the action of the Returning Board by the courts whenever a complaint is made by a party interested that the canvass made by such board is unfair, arbitrary, or fraudulent, and that it is injurious to the complainant.
There is no doubt the statute in question was passed in reference to-article ten of the constitution and the laws of the State, giving a remedy where there is a wrong. Article ten of the constitution declares that, “all courts shall be open, and every person for injury done him in his land, goods, person, or reputation, shall have adequate remedy by due process .of law, and justice administered without denial or unreasonable delay.” If Moncure was elected State Treasurer by a majority of 387& votes over his opponent, Antoine Dubuclet, and was fraudulently counted out by the Returning Board, as he alleges in the petition (and this averment must be taken as true for the purpose of trying this exception, that there is no cause of action), he has been unjustly deprived of his office, his rights have been invaded, and by article ten of the constitution the courts are open to him, and “ adequate remedy by due process of law and justice shall be administered” to him “without denial and unreasonable delay.” See, also, 27 An. 138. I had occasion, in my dissenting opinion in the case of Bonner vs. Lynch, 25 An. 267, to argue this question very fully, and I cited authorities from nearly all the States of the Union showing that the action of a State board of canvassers or a returning board is not beyond the reach of judicial inquiry; that the duties of such *707a board are ministerial, and can- be reviewed by the courts. I will-not repeat the argument, but simply refer to my opinion in that case in support of the position I take in this. Under the constitution of this State the General Assembly could not, if it desired, confer- judicial power on the Returning Board, because article seventy-three provides that “the judicial power shall be vested in a Supreme Court, in district courts, in parish courts, and in justices of the peace.” •
In my opinion the petition discloses a cause of action, and the canvass of the Returning Board is not beyond the reach of judicial inquiry. It is the election by the people, and not the certificate of the .Returning Board, that gives a right to an office. I think the case should be remanded to be tried on the-merits.
It is urged, however, that if the act of 1872 contemplated a review of the action of the Returning Board by the courts, the General Assembly by oversight neglected to prescribe the form of procedure, and therefore this intention can not be carried into effect. It is a sound rule of construction that where a statute gives a right and fails to indicate the form of the action to enforce it, the court will presume that the law-giver intended the right to be asserted under the general rules of practice existing at the time; that where no special form of action is mentioned in the statute giving the right, the law-giver intended the right to be asserted under the usual forms of pleading.
In my opinion the statute in question was passed in reference to article ten of the constitution; and in all cases where a special form -of action is not provided legal rights may be asserted in the usual forms of procedure in our courts. The best evidence that the la-w-giver intended no special form of action .for cases arising under the statute is, that such intention is not disclosed in the act, and no special form of action is given.
I will not impute to the General. Assembly the lamentable weakness of giving a right and neglecting to furnish a remedy to enforce it. Nor do I think it proper for this court, invested with jurisdiction both of law. and equity, to permit substantial rights to be lost for technical reasons, or to decline to protect a citizen in a most valuable right simply because there is no statute prescribing a form for the action. In my opinion if a right exists, the courts of this State, being courts of law and equity, can give adequate relief as required by the constitution. And this was the opinion of this court in the recent case of Crescent City Gaslight Company vs. New Orleans Gaslight Company, 27 An. 139.
In considering the question that came up in that case, whether where, a legal right is shown, there is a remedy, the court said: “If the plaintiff is injured to the extent claimed, and is crippled by the loss of its credit so as to be impeded in carrying out its contract with the State by *708the pretensions and claims of defendant, founded on the act of March 1, 1860, which is alleged to be unconstitutional and void, the question is: can this court redress the wrong of which plaintiff complains and give the relief prayed for in the petition? We think that it can.” After quoting article ten of the constitution, the court uses the following language: “ It is urged, however, that this is not one of the. actions mentioned in the Code of Practice. The authors of our law have not seen fit to prescribe forms for every legal demand, and they have not cata-logued in the Code of Practice all the actions that may be brought in our courts; it is, perhaps, well that they have not done so, lest by omission of a form, substantial relief in some case might be denied to a person whose rights have been invaded. * * * In our opinion, plaintiff has shown an injury, and if there be ho express law giving a remedy, it can appeal to the equity powers of the court for redress. Revised Code, article 21; Marbury vs. Madison, 1 Cranch. 177; Dodd vs. Benthal, 4 Heiskal 602; State vs. Patterson, N. J. Law 163; State vs. Jersey City, 34 N. J. Law 390; Story’s Equity Jur. page 31; Broom’s Legal Maxims, 180; Hilliard on Injunctions, 550; England vs. Lewis, 25 Cal. 357; Evans vs. Merchants’ Bank, 51 Mo.; 22 Missouri, 348; see, also, Osburn vs. the Bank of United States, 9 Wheaton, 742. If, however, the cause of action were doubtful, we would feel inclined, in view of the public interest involved in the issues herein, to maintain the suit and proceed with the trial on the merits.”
Applying the principles of the case cited to the one at bar, I would say, in the language of that decision, “ plaintiff (Moncure) has shown an injury, and if" there be no express law giving a remedy, he can appeal to the equity powers of the court for redress. * * * If, however, the cause of action were doubtful, I would feel inclined, in view of the public interest involved in the issues herein, to maintain the suit and. proceed with the trial on the merits.” I can not conceive that the public interest in a controversy between two gaslight companies can be so great as in the case at bar; indeed, no case has been presented to this court since I have had the honor of being a member of it involving issues of graver importance to the people of Louisiana. Besides the right of Mr, Moncure to the office of State Treasurer, to which the pleadings admit he was elected by a majority of 3876 votes, this case presents the grave question whether the decision of the Returning Board can defeat the will of the people; whether there is in this land of liberty a power.greater than the people, upon whose arbitrary will the right to an office solely depends. The statute of 1872, creating the Returning Board, has not placed its action beyond the reach of judicial inquiry; on the contrary it declares that the returns of election made by this board “shall be prima facie evidence in all courts of justice, and before all civil officers, *709until set aside after a contest according to law;” that means after a contest in court according to the laws existing in the State.
It is urged, however, that no man has a vested right to an office, and therefore plaintiff has no cause to complain. This is a fallacy. The State Treasurer has no vested right to his office in the sense that the people may not at any time change the government by adopting a new constitution; but while the constitution of 1868 exists, this officer has a legal right to his office, which can not be divested except in the manner indicated by the constitution.
In my opinion, where a legal right of a citizen has been invaded, or where there is a wrong, there is adequate remedy, and the courts are open to administer justice without denial and unreasonable delay. I believe there is ample power in the court to redress the wrong of. which plaintiff complains. I therefore dissent.